Case: 21-10365      Document: 00516095661         Page: 1    Date Filed: 11/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 16, 2021
                                  No. 21-10365                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Don Carnel Jackson,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:20-CR-23-2


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Don Carnel Jackson has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Jackson has filed a response. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10365      Document: 00516095661           Page: 2   Date Filed: 11/16/2021




                                     No. 21-10365


   developed to allow us to make a fair evaluation of Jackson’s claims of
   ineffective assistance of counsel or his claim that his guilty plea was coerced;
   we therefore decline to consider the claims without prejudice to collateral
   review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014); United
   States v. Corbett, 742 F.2d 173, 175-78 (5th Cir. 1984).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Jackson’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2